DETAILED CORRESPONDENCE
	This Office Action is in response to Applicant’s Remarks filed on 17 September 2020.
	Claims 1, 2, 14, 16, 18-22, 24, 28-30, 34, 45, 50 and 60-68 are pending in the current application. Claims 30, 34, 45 and 50 remain withdrawn as being drawn to a non-elected invention. Claims 1, 2, 14, 16, 18-22, 24, 28, 29 and 60-68 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 14, 16, 19, 20, 24, 28, 29, 60-62, 64, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2014/0057885, cited in previous Office Action) in view of Shaw et al. (US 8,022,054, cited in previous Office Action) as evidenced by Loftsson et al. (Expert Opinion on Drug Delivery, 2005, pp. 335-351, cited in previous Office Action).
	Reddy et al. teach a method of treating status epilepticus comprising administering a composition comprising a neuroactive steroid, e.g. allopregnanolone with sulfobutyl ether β-cyclodextrin (SBE-β-CD), e.g. Captisol (e.g. paragraphs [0008]-[0010]), and the neuroactive steroid is formulated for parenteral administration which expressly includes intravenously (e.g. paragraph [0007]). Reddy et al. teach the composition is an aqueous composition, and the neuroactive steroid is at a concentration of 1-5 mg/mL, including 1.5 mg/mL and 5 mg/mL (e.g. paragraph [0012]). Reddy et al. teach the SBE-β-CD is formulated at a concentration of 30% weight by weight of the composition (see e.g. paragraph [0094]) or weight by volume (e.g. paragraph [0065]), including ranging from 25-400 mg/mL, (e.g. paragraph [0013]). Reddy et al. teach the formulation having a pH of about 6, including 5.5-7.5 (e.g. paragraph [0014]). Paragraph [0091] lists the various concentrations of SBE-β-CD present in the formulation. The teaching of the narrower ranges “45-75 mg/mL; 50-70 mg/mL; 55-65 mg/mL; or 50-60 mg/mL” also suggests these concentrations are preferable. And Reddy expressly repeats that the SBE-β-CD is present at a concentration of 60 mg/mL.
	Reddy et al. teach an embodiment comprising 1.5 mg/mL or 10 mg/mL or 15 mg/mL neuroactive steroid in combination with 30% by weight cyclodextrin per weight of the composition (paragraph [0097]). 
	Reddy et al. teach parenteral formulations include phosphate buffers having a pH 3-8 (paragraph [0235]). Reddy et al. teach a kit comprising saline (paragraph [0077]). Reddy et al. teach the composition can further comprise ethanol, glycerol, propylene glycol or a surfactant (paragraphs [0230] and [0233]), paraben (paragraph [0234]). Reddy et al. teach the composition can further include polyvinylpyrrolidone (PVP), paragraph [0236]). Reddy et al. teach the aqueous solubility of the neuroactive-CD complex can be further enhanced by isolating the complex as a solid via lyophilization (e.g. paragraph [0179], [0237]). 
While Reddy et al. teach the neuroactive steroid preferably includes allopregnanolone, “3α-Hydroxy-5α-pregnan-20-one”, wherein the 3α derivatives selectively bind with GABA, Reddy et al. do not expressly disclose the 3β-methyl derivative of allopregnanolone, known as ganaxolone (instant claims 1 and 24). 
Shaw et al. teach ganaxolone is a neurosteroid and is the 3β-methylated synthetic analogue of the endogenous progesterone metabolite, allopregnanolone (col. 2, lines 54 to col. 3, line 30). Shaw et al. teach the compound is an allosteric modulator of the GABA receptor complex, and is well known for its use in the treatment of epilepsy-related disorders as an anticonvulsant (col. 1, lines 17-24 and col. 3, lines 63-65). Shaw et al. teach ganaxolone is a poorly soluble drug (col. 3, lines 16-20). Shaw et al. teach ganaxolone in solid formulations are preferably in combination with mannitol (col. 16, lines 21-28). Shaw et al. teach ganaxolone can be formulated for intravenous injection as an aqueous solution in various vehicles including water, ethanol, glycerol and propylene glycol (col. 53, lines 31-40). Shaw et al. teach ganaxolone can be dissolved at concentrations of >1mg/mL using β-cyclodextrin, including sulfobutyl-β-
Loftsson et al. teach cyclodextrins are able to form inclusion complexes with drugs in the central cavity in aqueous solutions (p.337-338, bridging paragraph). Loftsson et al. teach the drug molecules in the complex are in rapid equilibrium with free molecules in solution (p.338, first paragraph). Loftsson et al. teach driving forces for complex formation include the release of enthalpy-rich water molecules from the cavity, electrostatic interactions, van der Waals’ interactions, hydrophobic interactions, hydrogen bonding, release of conformational strain and charge-transfer interactions (p.338, first paragraph). Loftsson et al. teach complex formation is based on the effect of cyclodextrin on substrate solubility. For example A-type phase solubility profiles are obtained when the solubility of the substrate increases with increasing cyclodextrin concentration (p.338, second paragraph). Loftsson et al. teach the most common type of CD complex is the 1:1 drug/CD complex (p.338, right column). Loftsson et al. teach the most common stoichiometry of higher order drug/CD complexes is the 1:2 drug/CD complex (p.338-339, bridging paragraph). Loftsson et al. teach 1:2 complexes are formed when one additional CD molecule forms a complex with an existing 1:1 complex (p.338-339, bridging paragraph). Loftsson et al. teach 1:1 complex formation improves the stability of the drug, including that of steroids (p.339-340). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate ganaxolone with SBD-β-CD, wherein the w/w ratio of SBE-β-CD to ganaxolone is about 52:1 or greater.

In optimizing ganaxolone with SBE-β-CD, the skilled artisan would have started with a composition having 5 mg/mL ganaxolone in 25% captisol, because according to Reddy et al. 5 mg/mL allopregnanolone with 25% captisol resulted in a clear colorless solution. In substituting ganaxolone for allopregnanolone, the skilled artisan would have been motivated to combine the neuroactive steroid at a concentration of 1-5 mg/mL, including 1.5 mg/mL or 5 mg/mL with 30% by weight SBE-β-CD based on the weight of the composition because this solution is taught by Reddy et al. as an exemplary ratio of neuroactive steroid and SBE-β-CD. These amounts of neuroactive steroid and SBE-β-CD lie within the range recited in the Specification examples and instant claim 20, and thus also within the weight ratio recited in instant claim 1. 
The range of SBE-β-CD and allopregnanolone steroid result in a w/w ratio that overlaps with the claimed range. Assuming a concentration of 25 mg/mL SBE-β-CD and 1.5 mg/mL allopregnanolone gives a w/w ratio of 16.6:1. A concentration of 400 mg/mL SBE-β-CD and 1.5 mg/mL allopregnanolone gives a w/w ratio of 266:1. 
As discussed above, Reddy et al. lists the various concentrations of SBE-β-CD present in the formulation. The teaching of the narrower ranges “45-75 mg/mL; 50-70 mg/mL; 55-65 mg/mL; or 50-60 mg/mL” also suggests these concentrations are preferable. And Reddy expressly repeats that the SBE-β-CD is present at a concentration of 60 mg/mL. These preferred concentrations of SBE-β-CD and steroid result in a w/w ratio that are approaching the claimed range. Assuming a concentration of 45 mg/mL SBE-
Thus Reddy et al. teach a range of 16.6:1 to 266:1 of SBE-β-CD:drug, wherein 50:1 is a preferable ratio. The ratios disclosed by Reddy et al. overlap with the ranges recited in the instant claims. Accordingly, one having ordinary skill in the art would have been motivated to at least start at a 50:1 weight ratio, and optimize it upon mixing ganaxolone with SBE-β-CD. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. 
The ordinary artisan would have been motivated to formulate ganaxolone/SBE-β-CD as a lyophilizate because Reddy et al. teach the aqueous solubility of the neuroactive-CD complex can be further enhanced by isolating the complex as a solid via lyophilization, and Shaw et al. teach ganaxolone/SBE-β-CD can be formulated as a solid. 
As evidenced by Loftsson et al., the complexation ratio depends on the concentration of drug and cyclodextrin. Since the ratio and concentration of drug/CD taught and/or suggested by Reddy et al. overlaps with the instant claims, it is expected that the complexation ratio inherently includes 1:1 molecules of steroid to SBE-β-CD.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claim 18, 21, 22, 63, 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. in view of Shaw et al. as evidenced by Loftsson et al. as applied to claims 1, 2, 14, 16, 19, 20, 24, 28, 29, 60-62, 64, 65 and 67 above, and further in view of Marques et al. (Dissolution Technologies, August 2011, pp. 15-28, cited in previous Office Action). 

Shaw et al. teach as discussed above. Specifically, Shaw et al. teach preparation of simulated gastric and intestinal fluid, wherein monobasic potassium phosphate was used to arrive at a composition having a pH of 6.8 +/- 0.1. Shaw et al. teach an enteric coating is a substance that remains intact in the stomach but dissolves and releases the drug in the small intestine or colon (col. 22, lines 27-41).
Loftsson et al. teach as discussed above.
The combined teaching of Reddy et al. and Shaw et al. do not expressly disclose a phosphate buffer system comprising a combination of monobasic and dibasic phosphate. 
Marques et al. teach simulating colonic fluid by preparing a media having 0.24 g/L monobasic potassium phosphate (equivalent to 1.7 mM) and 1.44 g/L dibasic sodium phosphate, (equivalent to 10.1 mM), (p.19, table 8). Marques et al. teach the pH is 7 (table 8). Marques et al. teach a composition comprising 8 g/L sodium chloride, 0.2 g/L potassium chloride, 1.44 g/L sodium phosphate dibasic, and 0.24 g/L potassium phosphate monobasic is known as phosphate buffered saline (PBS), (p.16, last paragraph). Marques et al. teach the aforementioned ingredients are the sole ingredients in Table 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate ganaxolone with SBD-β-CD in a buffer system having monobasic and dibasic phosphate; or PBS. 
The skilled artisan would have been motivated to formulate ganaxolone with SBE-β-CD in a buffer system having monobasic and dibasic phosphate or PBS, because Shaw et al. teach the importance of delivering ganaxolone to the colon and formulating said ganaxolone with a monobasic phosphate buffer system having a pH of 6.8. The skilled artisan would have also known from Reddy that the use of phosphate buffers in combination with the structurally similar neuroactive steroid allopregnanolone and SBE-β-CD is an already known technique, and would have routinely optimized the buffer system and 
The concentration of buffers taught by Marques et al. either lies within the range recited in the claims, or is substantially similar to the claimed range; and is by definition a phosphate buffered saline. Furthermore, it is well within the level of ordinary skill to optimize the amount of buffer while maintaining the desired pH range. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. in view of Shaw et al. as evidenced by Loftsson et al. as applied to claims 1, 2, 14, 16, 19, 20, 24, 28, 29, 60-62, 64, 65 and 67 and further in view of Pieribone et al. (Epilepsia, 2007, vol. 48, pp. 1870-1874, cited in previous Office Action).
Reddy et al. and Shaw et al. teach as discussed above.
Reddy et al. and Shaw et al. do not expressly disclose the molecular ratio of SBE-β-CD and ganaxolone (instant claim 2).
Pieribone et al. teach preparing a 1:1 complex of ganaxolone in β-CD, having 1-12 mg/kg ganaxolone and 20 mg/mL β-CD (abstract and p.1871, Investigational drug product). Pieribone et al. teach the complex was effective as an anti-epileptic therapy (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a 1:1 ganaxolone/SBE-β-CD complex. 
The skilled artisan would have been motivated to dissolve ganaxolone in SBE-β-CD to improve its solubility in water, at the concentrations taught and suggested by Reddy et al. and Shaw et al. with the purpose of improving its bioavailability as discussed above. The ordinary artisan would have been 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant has not provided any arguments to the above rejection. 
Thus the rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 14, 16, 18-22, 24, 28, 29 and 60-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 15/700,314 (reference application) in view of Marques et al. (cited above) as evidenced by Loftsson et al. (cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘203 Application are directed to an aqueous injectable formulation comprising ganaxolone and SBE-β-CD. 
Marques et al. teach as discussed above with respect to the phosphate buffer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate ganaxolone with SBD-β-CD in a buffer system having monobasic and dibasic phosphate, including PBS for the reasons discussed above. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has not provided any arguments to the above rejection. 
Thus the rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623